FILED
                           NOT FOR PUBLICATION
                                                                            MAY 31 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


FLORENTINO JAVIER, Individually and              No. 21-16351
on behalf of all others similarly situated,
                                                 D.C. No. 4:20-cv-02860-JSW
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

ASSURANCE IQ, LLC;
ACTIVEPROSPECT INC.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                        Argued and Submitted May 9, 2022
                            San Francisco, California

Before: W. FLETCHER and BUMATAY, Circuit Judges, and SILVER,** District
Judge. Concurrence by Judge BUMATAY.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
      Florentino Javier (“Javier”) appeals from the district court’s order granting

Assurance IQ, LLC’s (“Assurance”) and ActiveProspect Inc.’s (“ActiveProspect”)

motion to dismiss for failure to state a claim.

      Assurance is an insurance platform that owns and operates

Nationalfamily.com. On this website, users can request life insurance quotes from

Assurance and its insurance partners. To operate this website, Assurance relies on

a product created by ActiveProspect called “TrustedForm.” TrustedForm records

user’s interactions with the website and creates a unique certificate for each user

certifying that the user agreed to be contacted.

      In January 2019, Javier visited Nationalfamily.com. To request an insurance

quote, he answered a series of questions about his demographic information and

medical history. Unbeknownst to Javier, TrustedForm captured in real time every

second of his interaction with Nationalfamily.com and created a video recording of

that interaction. After filling out the insurance quote questionnaire, Javier viewed

a screen that stated that clicking the “View My Quote” button would constitute

agreement to Assurance’s Privacy Policy. Javier clicked the “View My Quote”

button.

      Javier filed a class action complaint against Assurance and ActiveProspect

(collectively, “Defendants”) in the Northern District of California. He alleged that


                                           2
Defendants violated Section 631(a) of the California Invasion of Privacy Act

(“CIPA”). Cal. Penal Code § 631(a). The district court granted Defendants’

motion to dismiss the Second Amended Complaint for failure to state a claim

without leave to amend. It held that Javier’s claims were defeated because he had

retroactively consented to the conduct at issue by agreeing to Assurance’s privacy

policy, and that retroactive consent is valid under Section 631(a). The district

court did not reach any of Defendants’ other arguments.

      We have jurisdiction under 28 U.S.C. § 1291. We grant Javier’s request for

judicial notice.

      We review de novo a district court’s decision to grant a motion to dismiss

under Rule 12(b)(6) for failure to state a claim. Mudpie, Inc. v. Travelers Cas. Ins.

Co. of Am., 15 F.4th 885, 889 (9th Cir. 2021) (citing L.A. Lakers, Inc. v. Fed. Ins.

Co., 869 F.3d 795, 800 (9th Cir. 2017)).

      Though written in terms of wiretapping, Section 631(a) applies to Internet

communications. It makes liable anyone who “reads, or attempts to read, or to

learn the contents” of a communication “without the consent of all parties to the

communication.” Cal. Penal Code § 631(a). The district court held that consent

under Section 631(a) is valid even if it is given after the communication has taken

place. We disagree.


                                           3
      “When interpreting state law, federal courts are bound by decisions of the

state’s highest court. In the absence of such a decision, a federal court must predict

how the highest state court would decide the issue . . . .” PSM Holding Corp. v.

Nat’l Farm Fin. Corp., 884 F.3d 812, 820 (9th Cir. 2018) (quoting Ariz. Elec.

Power Co-Op., Inc. v. Berkeley, 59 F.3d 988, 991 (9th Cir. 1995)). We must

therefore predict whether the California Supreme Court would interpret Section

631(a) to require prior consent.

      The California Supreme Court has stated that another provision in CIPA,

Section 632, requires prior consent even though the text of that section contains

only the word “consent.” See Cal. Penal Code § 632. It wrote that Section 632

“prohibits . . . a party . . . from recording [a] conversation without first informing

all parties to the conversation that the conversation is being recorded.” Kearney v.

Salomon Smith Barney, Inc., 137 P.3d 914, 930 (Cal. 2006) (emphasis added).

Further, the California Supreme Court has written about Section 631:

      As one commentator has noted, . . . secret monitoring denies the speaker
      an important aspect of privacy of communication—the right to control
      the nature and extent of the firsthand dissemination of his statements.
      Partly because of this factor, the Privacy Act has been read to require the
      assent of all parties to a communication before another may listen. Thus,
      the Legislature could reasonably have contemplated that [S]ection 631
      . . . would prohibit the type of surreptitious monitoring of private
      conversations alleged here . . . .



                                            4
Ribas v. Clark, 696 P.2d 637, 640–41 (Cal. 1985) (emphasis added) (citations

omitted). Though both of these statements were dicta, we are “bound to follow the

considered dicta as well as the holdings of the California Supreme Court when

applying California law.” Aceves v. Allstate Ins. Co., 68 F.3d 1160, 1164 (9th Cir.

1995) (citing Rocky Mountain Fire & Cas. Co. v. Dairyland Ins. Co., 452 F.2d

603, 603–04 (9th Cir. 1971)). Finally, the California Supreme Court has also

emphasized that all CIPA provisions are to be interpreted in light of the broad

privacy-protecting statutory purposes of CIPA. Ribas, 696 P.2d at 639–41; Smith

v. LoanMe, Inc., 483 P.3d 869, 879 (Cal. 2021) (“The interpretation of section

632.7 we adopt is better aligned with the[] aims and declarations [of CIPA] than a

narrower interpretation would be.”).

      Based on these statements by the California Supreme Court, we conclude

that the California Supreme Court would interpret Section 631(a) to require the

prior consent of all parties to a communication. Here, Javier has sufficiently

alleged that he did not provide express prior consent to ActiveProspect’s

wiretapping of his communications with Assurance. According to the complaint,

neither Assurance nor ActiveProspect asked for Javier’s consent prior to his filling

out the insurance questionnaire online, even though ActiveProspect was recording

Javier’s information as he was providing it. Javier has therefore alleged sufficient


                                          5
facts to plausibly state a claim that, under Section 631(a), his communications with

Assurance were recorded by ActiveProspect without his valid express prior

consent.

      We reverse the district court’s dismissal of Javier’s Second Amended

Complaint and remand for proceedings accordingly. Because they were not

reached by the district court, we also do not reach Defendants’ other arguments,

including whether Javier impliedly consented to the data collection, whether

ActiveProspect is a third party under Section 631(a), and whether the statute of

limitations has run.

      REVERSED and REMANDED.




                                          6
                                                                             FILED
Florentino Javier v. Assurance IQ, LLC, No. 21-16351                         MAY 31 2022
Bumatay, J., concurring:
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
      I concur with vacating the grant of the motion to dismiss in favor of Assurance

IQ and ActiveProspect Inc.       The district court ruled that seeking “retroactive

consent” is acceptable under California Invasion of Privacy Act (“CIPA”), Cal.

Penal Code § 631. In part, the district court relied on California contract principles

in making that determination. While California contract law appears to allow for

after-the-fact ratification, see Cal. Civ. Code § 1588, CIPA codified the common

law tort of invasion of privacy. See In re Facebook, Inc. Internet Tracking Litig.,

956 F.3d 589, 598 (9th Cir. 2020) (“[T]he legislative history and statutory text

demonstrate that . . . the California legislature intended to protect . . . historical

privacy rights when [it] passed . . . CIPA.” (simplified)). So rather than a contracts

lens, we should review this case through a torts lens. And to my knowledge, no case

shows that California has adopted retroactive consent as a defense to an invasion of

privacy tort. So I agree we should return this case to the district court.